DETAILED ACTION
	This is a non-final rejection in response to application filed 11/14/21. Claims 1-30 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawyers-Abbott (WO 2014/176427 A1).
Regarding independent claim 1, Sawyers-Abbott teaches an integrated propulsion system comprising: 
a fan section 22 including a fan having a plurality of fan blades and a fan case surrounding the fan, wherein the fan section has a low fan pressure ratio of less than 1.45 across the fan blade alone [0043] at cruise at 0.8 Mach and 35,000 feet [0042]; 
a gas turbine engine including a turbine section 28 driving a compressor section 24, the turbine section including a fan drive turbine 62 and a second turbine 61, the compressor section including a first compressor 59 and a second compressor 60 driven by the second turbine, and a shaft 40 interconnecting the fan and the fan drive turbine; 
a geared architecture 48, wherein the shaft is connected to the fan through the geared architecture to drive the fan at a lower speed than the fan drive turbine [0044]; 
a nacelle assembly including a fan nacelle 68 and an aft nacelle 88, the fan nacelle arranged at least partially about the fan and the engine, the fan nacelle arranged at least partially about a core cowling 66 to define a bypass flow path B, and the fan section at least partially defined by the fan nacelle; 
a mounting assembly 92 attachable to the nacelle assembly, the engine and an aircraft structure, wherein the mounting assembly includes a forward mount and an aft mount (see figure 3, shows mounting assembly 92 spanning a large portion of nacelle, would have forward and aft mounting points);
wherein the fan section is configured to deliver a portion of air into the compressor section, and a portion of air into a bypass duct defining the bypass flow path [0035]; and 
wherein the aft nacelle is arranged at least partially about the core cowling to define an aft flowpath portion of the bypass flow path, the aft flowpath portion extending circumferentially between opposite sides of a single bifurcation positioned in the bypass duct such that the aft flowpath portion is uninterrupted by another bifurcation between the opposite sides [0050].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyers-Abbott in view of Hasel et al. (US 2012/0171018).
Regarding dependent claim 2, Sawyers-Abbott teaches wherein: a bypass ratio, defined as a volume of air passing to the bypass duct compared to a volume of air passing into the compressor section, is equal to or greater than 8 at cruise at 0.8 Mach and 35,000 feet [0040-0042]; Sawyers-Abbott is silent to an overall pressure ratio is provided by the combination of a pressure ratio across the first compressor, a pressure ratio across a fan root of the fan blade, and a pressure ratio across the second compressor, and wherein the overall pressure ratio is greater than or equal to 35 at maximum climb.
Hasel teaches that it was known to have a similar gas turbine engine with an OPR of greater than 35, even up to 70 [0035].
It would have been obvious to one of ordinary skill in the art to modify the engine of Sawyers-Abbott such that it would have an OPR of equal to greater than 35, as Hasel teaches such an engine provides improved fuel burn efficiency [0060-0062,0051].
Regarding dependent claim 3, Sawyers-Abbott in view of Hasel teaches the invention as claimed and discussed above. Sawyers-Abbott further teaches wherein the geared architecture is an epicyclic gear train [0036].
Allowable Subject Matter
Claims 4-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while the values in claims 4 and 8 are achievable from known values and engines. It would not have been obvious to modify the engine of claim 3 in combination with the limitations presented in claims 4 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741